Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Amendment dated December 13, 2021 has been carefully considered. The specification has been amended to correct the informalities therein. However, the abstract is still objected to as containing the informality as set forth in the Non-Final Rejection. Claim 20 has been amended, overcoming the duplicate claim objection. The claims have been amended to overcome the rejections under 35 USC 112(b) as set forth in the Non-Final Rejection. Claim 1 has been amended to incorporate the allowable features of claims 8 and 10 combined, and claim 13 has been amended to incorporate the allowable features of claims 18 and 19 combined. Correction of these matters is noted with appreciation.

Applicant has argued with regard to rejections of original claims 1-20 under 35 USC 112(a) as failing to comply with the written description requirement, that while claim 1, the last two lines recite “determining a pitch angle of the blade based on the sensed movement of the transfer tube”, claim 9 recites “determining with the blade angle unit an axial movement of the magnetic element with respect to the series of coils”, claim 13, the last two lines recite “determining the pitch angle of the blade based on the sensed movement, and outputting a pitch angle value”, and claim 18 recites “determining with the blade angle unit the axial movement of the magnetic element carried by the transfer tube with respect to the series of coils”, one skilled in the art would understand or recognize how to calculate a propeller blade angle, that paragraph [0014] of the present application refers to blade angle unit 36 measuring the axial position of the 

In response to and in addition to these arguments, it is noted that column 1, lines 54-57 of U.S. Patent 6,077,040 state that “As shown in the FIG. 4, by monitoring the movement of the translating transfer tube, the pitch angle of the propeller blades can be determined via a blade angle feedback mechanism.”, which establishes that this is a well-known feature recognized by one of ordinary skill in the art. Therefore, the rejections under 35 USC 112(a) as failing to comply with the written description requirement, as they pertain to the above features, are overcome. 

With regard to the rejection of claim 12 under 35 USC 112(a) as failing to comply with the written description requirement, Applicant has argued that claim 12 has been amended to more clearly mirror the specification, and that support in the specification is located in paragraph [0020]. Applicant has further argued that “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B. V v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. MPEP §2163.02. 
In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971) (emphasis added).” Applicant has further argued that the prior art CPU is capable of rotating the transfer tube as a result from the axial movement of the transfer tube, as shown in figure 4 of the present application. 

Respectfully, these argument are non-persuasive. Merely referring to the language in paragraph [0020], the arrows in figure 4 of the present application, and stating that the prior art CPU is capable of rotating the transfer tube as a result from the axial movement of the transfer tube, are not sufficient to overcome the written description rejection. The specification does not provide any specific examples or structure to allow rotation of the transfer tube as a result from the axial movement of the transfer tube. It appears that a mechanism to allow the axial movement of the transfer tube to result in its rotation would be required, however no details of such a mechanism are disclosed. It is noted that this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

With regard to the rejection of claim 12 under 35 USC 112(a) as failing to comply with the enablement requirement, Applicant has argued that “MPEP 2164.04 states (emphasis added) “In order to make a rejection, the examiner has the initial burden to establish a reasonable basis to question the enablement provided for the claimed invention.” In re Wright, 999 F.2d 1557, In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). “[It] is incumbent upon the Patent Office, whenever a rejection on this basis is made, to explain why it doubts the truth or accuracy of any statement in a supporting disclosure and to back up assertions of its own with acceptable evidence or reasoning which is inconsistent with the contested statement. Otherwise, there would be no need for the applicant to go to the trouble and expense of supporting his presumptively accurate disclosure.” 439 F.2d at 224, 169 USPQ at 370 (emphasis in original).” Applicant respectfully disagrees with the Examiner's assertion that Claim 12 is nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. 
The prior art PCU is capable of rotation of the transfer tube as a result from the axial movement of the transfer tube, see FIG. 4 arrow indicators. Therefore, a person having ordinary skill in the art would be more than capable of making and/or using this part of the invention. 
Based on the foregoing, Applicant submits that the specification does indeed contain a teaching of the manner and process of making and using the invention in terms which correspond 

Respectfully, these argument are non-persuasive. Merely referring to the arrows in figure 4 of the present application is not sufficient to overcome the enablement rejection. The specification does not provide any specific examples or structure to allow rotation of the transfer tube as a result from the axial movement of the transfer tube. As set forth later below in detail, one having ordinary skill in the art could not make or use this feature of the invention from the disclosure coupled with information known in the art without undue experimentation. No amount of direction is provided by the inventor in order to arrive at rotation of the transfer tube as a result from the axial movement of the transfer tube. The specification does not provide any specific examples or structure to allow the axial movement of the transfer tube to result in its rotation. It appears that a mechanism to allow the axial movement of the transfer tube to result in its rotation would be required, however no details of such a mechanism are disclosed. The amount of experimentation to arrive at a structure or a mechanism to arrive at axial movement of the transfer tube resulting in its rotation would be undue.

Specification
The abstract of the disclosure is objected to because in line 3, -- and -- should be inserted after “bearing,”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “rotating the transfer tube as a result from the axial movement of the transfer tube.”
However, the specification does not provide any specific examples or structure to allow rotation of the transfer tube as a result from the axial movement of the transfer tube.
 Therefore, the subject matter of claim 12 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 12 recites “rotating the transfer tube as a result from the axial movement of the transfer tube.” Claim 12 is nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the amount of direction provided by inventor, the existence of working examples, and the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Turning now to the Wands factors, no amount of direction is provided by the inventor in order to arrive at rotation of the transfer tube as a result from the axial movement of the transfer tube. The specification does not provide any specific examples or structure to allow the axial movement of the transfer tube to result in its rotation. It appears that a mechanism to allow the axial movement of the transfer tube to result in its rotation would be required, however no details of such a mechanism are disclosed. The amount of experimentation to arrive at a structure or a mechanism to arrive at axial movement of the transfer tube resulting in its rotation would be undue.
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 12 is not enabled.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, the last two lines, and claim 20, lines 1-2, respectively, “magnetic element” and “the magnetic element” are indefinite in that these appear to be intended to refer to the magnetic sleeve recited in claim 13, line 9, but use different terminology, causing ambiguity.

Allowable Subject Matter
Claims 1-7, 9, and 11 are allowed.

Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 14-17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Christopher Verdier/Primary Examiner, Art Unit 3745